I concur with this observation and reservation: I think evidence tending to prove illegal or formal misconduct by a jury in the jury room is admissible, should be considered by the trial judge, and if found of sufficient weight to cast doubt and suspicion upon the integrity of the jury's verdict, should cause the trial judge to summon before him every member of the participating jury and thereupon make rigid inquiry into whether or not the verdict has been so affected by illegal influences and misconduct as to require a new trial to be awarded in the interest of justice.
Courts and juries should be like Caesar's wife, not only pure in heart and mind in fact, but above the suspicion that anything to the contrary exists. If litigants realize that attempts to tamper with juries will result in a rigid inquiry into the matter and a setting aside of the fruits of the illegal tampering, they will not attempt it. Neither will corrupt minded jurors be tempted to violate their oaths behind the closed doors of the jury room, if they know that their misconduct can be enquired into and brought to light and punishment for it inflicted, not only upon the delinquent juror, but by depriving the prevailing party of the fruits of such juror's partisan minded attempt to pervert the course of true justice into an unjust verdict.
Recently this Court had before it a case wherein it was alleged that the foreman of a trial jury, after returning a verdict for one party, went to the attorney for the successful party and on the strength of the verdict he had returned, applied for a position of profitable employment with a dog race track of which the attorney for the successful party was a controlling influence in the dispensation *Page 862 
of jobs. Such incidents illustrate the absolute necessity of recognizing and preserving to the fullest extent the right of a trial judge to investigate all alleged misconduct of a jury, whether it occurs behind the closed doors of the secret jury room or not.
                          ON REHEARING.